162 F.3d 1046
98 Daily Journal D.A.R. 42
Jay Lee GATES;  John Ronald Bertram, Plaintiffs-Appellees,United States of America, Intervenor,v.James ROWLAND;  Ron Shinn;  Nadim Khoury, MD, AssistantDeputy Director-CDC Health Services;  Eddie Ylst;  KennethShepard, Chief Deputy Warden for CMF Clinical Services;Nicholas Poulos, MD, Daniel Thor, Chief Physician andSurgeon, CMF;  Paul Morentz, Chief Psychiatrist-CMFOutpatient Program;  H. MD;  Bruce Baker;  A R MD, ChiefPsychiatrist Northern Reception Center;  D. MichaelO'Connor;  Douglas G. Arnold, Acting Director of theCalifornia Department of Mental Health;  Clyde Murrey,Acting Deputy Director for State Hospitals, DMH;  Sylvia RN,Executive Director-DMH Vacaville Psychiatric Program;  JamesH. Gomez, Director, Defendants-Appellants.
Nos. 96-16537, 96-16575.
United States Court of Appeals,Ninth Circuit.
Submission Deferred Dec. 11, 1997.Decided Dec. 31, 1998.

1
Constance L. Picciano, Deputy Attorney General, Sacramento, California, for defendants-appellants.


2
Michael W. Bien, Rosen, Bien & Asaro, San Francisco, California, for plaintiffs-appellees.


3
Robert M. Loeb, United States Department of Justice, Washington, DC, for appellant-intervenor.


4
Irene M. Solet, United States Department of Justice, Washington, DC, for amicus curiae.


5
Appeals from the United States District Court for the Eastern District of California Lawrence K. Karlton, District Judge, Presiding.  D.C. No. CV-87-1636 LKK.


6
Before:  FLETCHER and NELSON, Circuit Judges, and WHALEY,*  District Judge.

ORDER

7
These appeals are hereby submitted and now dismissed pursuant to the stipulation of the parties.  Attorneys' fees and expenses shall be awarded to appellees as determined by the district court in the underlying action, pursuant to the periodic fees procedure already in effect, all as stipulated by the parties.


8
The mandate shall issue forthwith.



*
 Honorable Robert H. Whaley, United States District Judge for the Eastern District of Washington, sitting by designation